                 Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 1 of 9




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   N.F., by and through her mother and next                 CASE NO. C20-0956-JCC
             friend, M.R.,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     PREMERA BLUE CROSS, et al.,
13
                                Defendants.
14

15
            This matter comes before the Court on the parties stipulated protective order (Dkt. No.
16
     16). Finding good cause, the Court enters the following stipulation:
17
        1. PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties
20
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
21
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
22
     protection on all disclosures or responses to discovery; the protection it affords from public
23
     disclosure and use extends only to the limited information or items that are entitled to
24
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
25
     parties to file confidential information under seal.
26


     ORDER
     C20-0956-JCC
     PAGE - 1
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 2 of 9




 1      2.   “CONFIDENTIAL” DESIGNATION

 2           “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged by parties and nonparties in the above-captioned litigation:

 4                 •   Protected Health Information (‘PHI”);

 5                 •   Documents containing personal, financial, medical, proprietary or other

 6                     information subject to a right of privacy;

 7                 •   Any information that the producing party is obligated by contract or state or

 8                     federal law to keep confidential;
 9                 •   Any information the producing party’s business competitors could use to obtain a
10                     business, strategic, or legal advantage over the producing party; and
11                 •   Any other documents or information that should otherwise be subject to
12                     confidential treatment pursuant to the Federal Rules of Civil Procedure.
13      3. SCOPE

14           The protections conferred by this agreement cover not only confidential material (as

15   defined above), but also (1) any information copied or extracted from confidential material; (2)

16   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

17   conversations, or presentations by parties or their counsel that might reveal confidential material.

18   However, the protections conferred by this agreement do not cover information that is in the

19   public domain or becomes part of the public domain through trial or otherwise.

20      4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

21           4.1       Basic Principles. A receiving party may use confidential material that is disclosed

22   or produced by another party or by a non-party in connection with this case only for prosecuting,

23   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

24   the categories of persons and under the conditions described in this agreement. Confidential

25   material must be stored and maintained by a receiving party at a location and in a secure manner

26   that ensures that access is limited to the persons authorized under this agreement.


     ORDER
     C20-0956-JCC
     PAGE - 2
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 3 of 9




 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2   ordered by the court or permitted in writing by the designating party, a receiving party may

 3   disclose any confidential material only to:

 4                  (a)      the receiving party’s counsel of record in this action, as well as employees

 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                  (b)      the officers, directors, and employees (including in house counsel) of the

 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 8   agree that a particular document or material produced is for Confidential–Attorneys’ Eyes Only
 9   and is so designated;
10                  (c)      experts and consultants to whom disclosure is reasonably necessary for
11   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
12   (Exhibit A);
13                  (d)      the court, court personnel, and court reporters and their staff;
14                  (e)      copy or imaging services retained by counsel to assist in the duplication of
15   confidential material, provided that counsel for the party retaining the copy or imaging service
16   instructs the service not to disclose any confidential material to third parties and to immediately
17   return all originals and copies of any confidential material;
18                  (f)      during their depositions, witnesses in the action to whom disclosure is

19   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

21   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

22   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

23   under this agreement;

24                  (g)      the author or recipient of a document containing the information or a

25   custodian or other person who otherwise possessed or knew the information.

26


     ORDER
     C20-0956-JCC
     PAGE - 3
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 4 of 9




 1          4.4     Filing Confidential Material. Before filing confidential material or discussing or

 2   referencing such material in court filings, the filing party shall confer with the designating party

 3   to determine whether the designating party will remove the confidential designation, whether the

 4   document can be redacted, or whether a motion to seal or stipulation and proposed order is

 5   warranted. Local Rule 5(g) sets forth the procedures that must be followed and the standards

 6   that will be applied when a party seeks permission from the court to file material under seal.

 7      5. DESIGNATING PROTECTED MATERIAL

 8          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 9   or non-party that designates information or items for protection under this agreement must take

10   care to limit any such designation to specific material that qualifies under the appropriate

11   standards. The designating party must designate for protection only those parts of material,

12   documents, items, or oral or written communications that qualify, so that other portions of the

13   material, documents, items, or communications for which protection is not warranted are not

14   swept unjustifiably within the ambit of this agreement.

15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

16   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

17   unnecessarily encumber or delay the case development process or to impose unnecessary

18   expenses and burdens on other parties) expose the designating party to sanctions.

19          If it comes to a designating party’s attention that information or items that it designated

20   for protection do not qualify for protection, the designating party must promptly notify all other

21   parties that it is withdrawing the mistaken designation.

22          5.2     Manner and Timing of Designations. Except as otherwise provided in this

23   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

24   ordered, disclosure or discovery material that qualifies for protection under this agreement must

25   be clearly so designated before or when the material is disclosed or produced.

26


     ORDER
     C20-0956-JCC
     PAGE - 4
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 5 of 9




 1                  (a)     Information in documentary form: (e.g., paper or electronic documents

 2   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 3   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

 4   contains confidential material. If only a portion or portions of the material on a page qualifies

 5   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 6   making appropriate markings in the margins).

 7                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 8   and any participating non-parties must identify on the record, during the deposition or other
 9   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
10   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
11   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
12   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
13   confidential information at trial, the issue should be addressed during the pre-trial conference.
14                  (c)     Other tangible items: the producing party must affix in a prominent place

15   on the exterior of the container or containers in which the information or item is stored the word

16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

17   the producing party, to the extent practicable, shall identify the protected portion(s).

18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19   designate qualified information or items does not, standing alone, waive the designating party’s

20   right to secure protection under this agreement for such material. Within fifteen days of the

21   timely correction of a designation, the receiving party must provide written confirmation that it

22   has made reasonable efforts to ensure that the material has been treated in accordance with the

23   provisions of this agreement.

24      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

25          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

26   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality


     ORDER
     C20-0956-JCC
     PAGE - 5
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 6 of 9




 1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 2   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 3   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 4   original designation is disclosed.

 5          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 6   regarding confidential designations without court involvement. Any motion regarding

 7   confidential designations or for a protective order must include a certification, in the motion or in

 8   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
 9   conference with other affected parties in an effort to resolve the dispute without court action.
10   The certification must list the date, manner, and participants to the conference. A good faith
11   effort to confer requires a face-to-face meeting or a telephone conference.
12          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

13   intervention, either party may file and serve a motion to retain or remove the confidentiality

14   designation in compliance with Local Civil Rule 7 (and in compliance with Local Civil Rule

15   5(g), if applicable). The burden of persuasion in any such motion shall be on the designating

16   party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

17   unnecessary expenses and burdens on other parties) may expose the challenging party to

18   sanctions. All parties shall continue to maintain the material in question as confidential until the

19   court rules on the challenge.

20      7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
           LITIGATION
21
            If a party is served with a subpoena or a court order issued in other litigation that compels
22
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
23
     party must:
24
                    (a)     promptly notify the designating party in writing and include a copy of the
25
     subpoena or court order;
26


     ORDER
     C20-0956-JCC
     PAGE - 6
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 7 of 9




 1                  (b)     promptly notify in writing the party who caused the subpoena or order to

 2   issue in the other litigation that some or all of the material covered by the subpoena or order is

 3   subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 5   by the designating party whose confidential material may be affected.

 6      8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 8   material to any person or in any circumstance not authorized under this agreement, the receiving
 9   party must immediately (a) notify in writing the designating party of the unauthorized
10   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
11   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
12   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14      9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
           MATERIAL
15
            When a producing party gives notice to receiving parties that certain inadvertently
16
     produced material is subject to a claim of privilege or other protection, the obligations of the
17
     receiving parties are those set forth in Federal Rule of Evidence 502(b). This provision is not
18
     intended to modify whatever procedure may be established in an e-discovery order or agreement
19
     that provides for production without prior privilege review. The parties agree to the entry of a
20
     non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.
21
        10. NON TERMINATION AND RETURN OF DOCUMENTS
22
            Within 60 days after the termination of this action, including all appeals, each receiving
23
     party must return all confidential material to the producing party, including all copies, extracts
24
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
25
     destruction.
26


     ORDER
     C20-0956-JCC
     PAGE - 7
               Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 8 of 9




 1          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 2   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 3   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 4   work product, even if such materials contain confidential material.

 5          The confidentiality obligations imposed by this agreement shall remain in effect until a

 6   designating party agrees otherwise in writing or a court orders otherwise.

 7

 8          Pursuant to the stipulation above, it is so ORDERED. It is further ORDERED that the

 9   production of any documents in this proceeding shall not, for the purposes of this proceeding or

10   any other proceeding in any other court, constitute a waiver by the producing party of any
11   privilege applicable to those documents, including the attorney-client privilege, attorney work-
12   product protection, or any other privilege or protection recognized by law.
13

14          DATED this 10th day of March 2021.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C20-0956-JCC
     PAGE - 8
                  Case 2:20-cv-00956-JCC Document 18 Filed 03/10/21 Page 9 of 9




 1                                              EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,    ____________________________________          [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington, Judge John C.

 7   Coughenour on [date] in the case of N.F. et al. v. Premera Blue Cross, et al., Case No. 2:20-cv-

 8   00956-JCC. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C20-0956-JCC
     PAGE - 9
